 

Exhibit 10.2

 

NEW YORK MORTGAGE TRUST, INC.

 

2013 INCENTIVE COMPENSATION PLAN AS AMENDED FOR

THE YEAR ENDING DECEMBER 31, 2015

 

New York Mortgage Trust, Inc.’s 2013 Incentive Compensation Plan as amended for
the year ending December 31, 2015 (the “Plan”) is a plan under which New York
Mortgage Trust, Inc. (the “Company”) intends to pay discretionary bonus awards
(“Bonus Awards”) to eligible employees. Bonus Awards under the Plan will be paid
annually. The amount of a Bonus Award will be based upon the Company’s and the
employee’s performance during the fiscal year. The portion of the Plan payable
under the Quantitative Component (as defined below) is intended to provide
employees with “performance-based compensation” within the meaning of Section
162(m) of the Internal Revenue Code.

 

I.              Purposes. The Plan is a component of the Company’s overall
strategy to pay its employees for performance. The purposes of the Plan are to:
(i) attract and retain top performing employees; (ii) motivate employees by
tying compensation to the Company’s financial performance and (iii) reward
exceptional individual performance that supports the Company’s overall
objectives.

 

II.             Effective Date. All eligible employees of the Company may
participate in the Plan, except for employees who commence employment pursuant
to an offer letter that excludes participation in the Plan. Those employees who
are determined to be eligible for Bonus Awards under the Plan are called
“Participants.” An employee must commence employment or otherwise become
eligible to participate in the Plan no later than July 1 of the Plan year;
provided, however that the Compensation Committee of the Board of Directors of
the Company, or its delegate (the “Compensation Committee”), may make exceptions
to this requirement in its sole discretion as it deems appropriate. Being a
Participant does not entitle the individual to receive a Bonus Award.

 

III.            Plan Year. The Plan operates on a fiscal year basis, January 1st
through December 31st (the “Fiscal Year”), commencing on January 1, 2015.

 

IV.            Bonus Awards. Bonus Awards are discretionary payments. A
Participant must be an active employee in good standing and on the Company’s
payroll on the day the Bonus Award is paid to receive any portion of the bonus
payment. A Participant who is not actively employed or on an approved payroll
for whatever reason on the date a Bonus Award is paid is not entitled to a
partial or pro rata Bonus Award. Notwithstanding the foregoing, a Participant
may be eligible to receive a Bonus Award pursuant to his or her employment
agreement even if such Participant is not actively employed or on an approved
payroll on the date a Bonus Award is paid. Additionally, the Compensation
Committee may make exceptions to the foregoing in its sole discretion as it
deems appropriate. There is no minimum award or guaranteed payment. Bonus Awards
will be paid within 60 days of the Fiscal Year end. A Bonus Award is calculated
at the discretion of the Compensation Committee after considering the Company’s
performance, the Participant’s minimum, target and maximum bonus opportunities
in light of the Company’s performance and the employee’s performance for the
Fiscal Year.

 

V.           Components of the Plan. The Plan shall be divided into two
components, a quantitative component (the “Quantitative Component”) and a
qualitative component (the “Qualitative Component”). The Quantitative Component
will be based on the average of the following three Company performance
measures, each as defined below: (i) adjusted return on equity (“AROE”); (ii)
total economic return (“TER”); and (iii) total common stockholder return (“TSR”
and together with AROE and TER, the “Quantitative Company Performance Measure”).
The amount of each Participant’s bonus will be contingent on the Quantitative
Company Performance Measure meeting certain performance levels (as described
below).

 

 
1

--------------------------------------------------------------------------------

 

 

a.     Quantitative Component. The size of the Quantitative Component shall be
contingent upon the Quantitative Company Performance Measure exceeding specified
hurdle rates for the Fiscal Year set by the Compensation Committee. The size of
the Quantitative Component of each Participant’s Bonus Award shall be based on
the Participant’s responsibilities at the Company. The percentages of his or her
quantitative component will be as follows:

 

  

Quantitative Percentage of Bonus Award

Name

  

Steven R. Mumma

80%

Nathan R. Reese

65%

Kristine R. Nario

25%

All Other Employees

Will vary based on employee

 

i.       Adjusted Return on Equity. AROE is defined as (A) GAAP net income, as
reported in the Company’s annual financial statements for the 2015 fiscal year,
excluding unrealized gains and losses related to the consolidated multi-family
loans held in securitization trusts, divided by (B) the Company’s annual average
GAAP common stockholders’ equity for the 2015 fiscal year, as adjusted to
exclude the impact of unrealized gains and losses reported in other
comprehensive income on GAAP common stockholders’ equity and cumulative
unrealized gains and losses from acquisition date related to the consolidated
multi-family loans held in securitization trusts (“Adjusted Stockholders’
Equity”). The Company’s annual average Adjusted Stockholders’ Equity is
calculated by averaging the Company’s Adjusted Stockholders’ Equity for each of
the four quarters in the year, with the respective quarterly amounts calculated
by averaging (1) Adjusted Stockholders’ Equity for the previous quarter end and
(2) Adjusted Stockholders’ Equity for the current quarter end. In its
discretion, the Committee may elect to adjust the average Adjusted Stockholders’
Equity for capital raises that occurred during the measurement period to
properly reflect the weighted average amount outstanding during the period.

 

ii.      Total Economic Return. TER is defined as (A) the sum of (i) the
Company’s book value per common share at December 31, 2015 and (ii) the
aggregate dividends per common share declared by the Company during 2015,
divided by (B) the Company’s book value per common share at December 31, 2014.

 

iii.     Total Common Stockholder Return. TSR is defined as (A) the sum of (i)
the closing per share sales price of the Company’s common stock on December 31,
2015 and (ii) the aggregate dividends per common share declared by the Company
during 2015, divided by (B) the closing per share sales price of the Company’s
common stock on December 31, 2014.

 

The Quantitative Component payout amount shall be determined by Participant as
follows:

 

 

Executive

Quantitative Company Performance

Measure Hurdle

Payout as a % of Base Salary

Upon Achievement of Hurdle

Steven R. Mumma

Less than 8%

 

0%

 

 

8%

 

100%

 

 

11%

 

200%

 

 

14%

 

300%

 

 

Greater than 14%

 

300%(1)

 

Kristine R. Nario

Less than 8%

 

0%

   

8%

 

50%

   

11%

 

75%

   

14%

 

125%

   

Greater than 14%

 

125%(1)

 

Nathan R. Reese

Less than 8%

 

0%

 

 

8%

 

50%

   

11%

 







100%

 

 

14%

 

150%

 

 

Greater than 14%

 

150%(1)

 

________________________

(1) At the discretion of the Compensation Committee, payout percentages may
exceed the stated payout percentage for achievement of the Quantitative Company
Performance Measure in excess of 14%.

 

For all other Participants, the payout percentages will vary based on the
employee. Payout percentages will be pro-rated based on achievement of specified
return hurdles under the Quantitative Company Performance Measure for the Fiscal
Year. Actual Bonus Award earned under the Quantitative Component is calculated
by multiplying the product of the applicable payout percentage by the
Participant’s base salary. Notwithstanding the table above, the Compensation
Committee may decide to increase or decrease the percentage payout based on the
Company’s performance relative to its peers.

 

 
2

--------------------------------------------------------------------------------

 

 

b.     Qualitative Component. The percentage of the Qualitative Component for
the Bonus Award by Participant shall be determined by subtracting the
Participant’s Quantitative Component percentage from 100%. The Qualitative
Component for each Participant can range from zero up to 3 times their
respective base salary multiplied by the Qualitative Component percentage.

 

The Compensation Committee may consider the following qualitative performance
factors when determining the amount of the Qualitative Component in addition to
any other factors that the Compensation Committee deems to be appropriate: (i)
for the Chief Executive Officer (the “CEO”): (A) leadership of the Company, (B)
investor relations, shareholder communications and capital raising, (C) the
Company’s performance relative to its budget and (D) risk management and capital
preservation, and (ii) for all other Participants, qualitative performance
objectives determined annually by the CEO and the Board, which may include
criteria such as: (A) business unit/functional area performance and (B)
leadership and organizational development.

 

VI.     Form of Bonuses. Bonus Awards under the Plan will be paid in a
combination of cash and restricted stock. Shares of restricted stock issued as
payment of all or a portion of the Bonus Awards under the Plan will be issued
pursuant to the Company’s 2010 Stock Incentive Plan (or successor plan) and will
vest ratably on an annual basis over a three-year period or such other period as
may be determined by the Compensation Committee. The following table sets forth
the percentage of Bonus Award payable in restricted stock for each Participant
at various payout levels:

 

Named Executive Officer

 

Minimum

 

Target

 

Maximum

Steven R. Mumma

 

25%

 

38%

 

50%

Nathan R. Reese

 

25%

 

25%

 

25%

Kristine R. Nario

 

25%

 

25%

 

25%

 

The named executive officers may elect, subject to the approval of the
Compensation Committee, to have a greater percentage of the bonus compensation
earned under the Plan to be paid in restricted common stock. The balance of any
bonus compensation payable to an individual under the Plan not paid in
restricted stock will be paid in cash.

 

 

3